Case 2:18-cv-08048-SVW-JC Document 165 Filed 12/12/19 Page 1 of 2 Page ID #:5872




    1
    2
    3
    4
    5
    6
    7
    8
    9
  10
  11                       UNITED STATES DISTRICT COURT
  12                     CENTRAL DISTRICT OF CALIFORNIA
  13
  14 VERNON UNSWORTH,                        Case No. 2:18-cv-08048
  15              Plaintiff,                 Judge: Hon. Stephen V. Wilson
  16        vs.                              [JOINTLY PROPOSED] ORDER OF
                                             FINAL JUDGMENT
  17 ELON MUSK,
  18              Defendant.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                             [JOINTLY PROPOSED] ORDER OF FINAL JUDGMENT
Case 2:18-cv-08048-SVW-JC Document 165 Filed 12/12/19 Page 2 of 2 Page ID #:5873




    1        Currently before the Court is a Joint Stipulation for Final Judgment, filed by
    2 Plaintiff Vernon Unsworth and Defendant Elon Musk (collectively, the “Parties”).
    3        The Court, having read and considered the Joint Stipulation for Final
    4 Judgment GRANTS the Joint Stipulation,
    5        NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
    6 DECREED:
    7        1. Final judgment is hereby entered in favor of Defendant Musk. Plaintiff
    8           Unsworth shall have and recover nothing by reason of his complaint
    9           against Defendant Musk.
  10         2. Each party shall bear his own costs associated with this action.
  11         3. Neither party shall seek to appeal or otherwise challenge any issue arising
  12            from or relating to the action.
  13         4. The parties fully and finally release any claims whether at law or in equity,
  14            whether known or unknown, that the parties may have against each other.
  15
  16
  17
        IT IS SO ORDERED
  18
  19
        Dated: December 12, 2019
  20
  21
  22
                                                  STEPHEN V. WILSON
  23                                              UNITED STATES DISTRICT JUDGE
  24
  25
  26
  27
  28
                                                  -2-
                                                   [JOINTLY PROPOSED] ORDER OF FINAL JUDGMENT
